Citation Nr: 0713955	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-31 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder. 

2.  Entitlement to service connection for a bipolar disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to June 
1995. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an anxiety disorder and a bipolar 
disorder; and that denied a petition to reopen a final 
disallowed claim for service connection for a gastric 
disorder. 


FINDINGS OF FACT

1.  The veteran's anxiety disorder first manifested many 
years after service and was not related to any aspect of 
service. 

2.  The veteran's bipolar disorder first manifested many 
years after service and was not related to any aspect of 
service.  

3.  In June 2001, the RO denied service connection for 
abdominal migraine syndrome because there was no evidence to 
show that the condition first manifested in service or was 
related to any aspect of service.  The veteran did not 
perfect a timely appeal and the decision became final.  

4.  Evidence received since June 2001, although new, is not 
material because it is cumulative, does not address a 
possible relationship to service, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

2.  The criteria for service connection for bipolar disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

3.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for a 
gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004 and July 
2006; a rating decision in August 2004; and a statement of 
the case in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA obtained several examinations concurrent with the 
veteran's treatment.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a multiple launch rocket system 
crewmember in Army field artillery units.  He contends that 
his mental disorders and gastric disorder first manifested in 
service and were related to service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Anxiety and Bipolar Disorders

Service personnel records show that the veteran received a 
general discharge under honorable conditions.  The reason for 
discharge noted in blocks 25 and 28 of the Certificate of 
Release or Discharge from Active Duty was unsatisfactory 
performance under AR 635-200, Chapter 13.   In a May 1995 
letter, the veteran's Commanding Officer stated that the 
veteran had been counseled for failure to return to his place 
of duty, dereliction of duty, failure to pass physical 
fitness tests, and indebtedness.  He did not note medical or 
psychiatric factors.   

A January 1993 enlistment physical examination showed no 
psychiatric abnormalities, and there is no record of 
treatment for any mental health conditions in service.  
Records do show periodic preventive and symptomatic treatment 
for other conditions through March 1995.  In April 1995, a 
military physician conducted a mental status examination 
concurrent with administrative discharge proceedings.  The 
examiner noted that the veteran met the medical requirements 
for retention on active duty.  However, the examiner noted 
that the veteran had several extreme personal stressors that 
caused him emotional upset and undermined his motivation.  
The examiner stated that the veteran could develop depression 
if he continued in service and recommended an administrative 
discharge for the benefit of the Army and the veteran.  
Although the Commanding Officer referred to a medical 
examination in his May 1995 letter, records of that 
examination are not in the file.  

In October 2000, a private physician noted that he had been 
treating the veteran since June 2000 for recurrent abdominal 
pain, vomiting, dehydration, restlessness, and insomnia.  He 
noted that the symptoms were suggestive of a panic or anxiety 
attack and that there were elements of adult attention 
deficit hyperactivity disorder.  He noted the veteran's 
reports of being hyperactive in school and that "things did 
not work out" in service. 

In November 2000, a VA examiner conducted an initial VA 
treatment examination and diagnosed chronic gastritis and 
severe anxiety.  In a March 2001 follow-up VA psychiatric 
evaluation, the examiner noted the veteran's reports of 
fatigue, insomnia, erratic appetite, and weight changes.  He 
noted some degree of agoraphobic-like avoidance and self-
consciousness in groups, worry over minor things, self-
doubting, and low self-esteem.  The veteran did not have 
panic attacks but did experience gastric distress.  The 
examiner diagnosed anxiety disorder.  None of these examiners 
noted any specific aspects of service related to the 
veteran's anxiety and physical symptoms.  

Reports of private physicians providing treatment for the 
gastric disorder in February 2001 and June 2001 note 
additional symptoms of anxiety and agitation associated with 
episodes of gastric distress.  In June 2001, a VA behavioral 
psychologist noted the veteran's report that his gastric and 
anxiety symptoms started in 1995 or possibly earlier in 
service.  The veteran reported that he had no previous 
inpatient psychiatric care and that his first outpatient 
treatment was in 1998 by a private psychiatrist.  The 
psychologist diagnosed a mood disorder and psychological 
factors related to gastrointestinal illness.  Another VA 
psychologist evaluated the veteran and diagnosed an anxiety 
disorder.  Neither examiner noted any relationship of the 
disorders to any aspect of service. 

In letters in November 2001 and September 2002, a private 
psychiatrist noted that he had been treating the veteran for 
anxiety disorder and severe bipolar disorder.  He made no 
comment regarding the etiology of the disorders other than 
their apparent interconnection with the veteran's unexplained 
gastric distress.  Regrettably, the psychiatrist's clinical 
notes are illegible but do show on-going treatment through 
2004.  In an August 2003 Social Security Administration 
questionnaire, the psychiatrist noted that he treated the 
veteran on four occasions since October 2001.  He noted that 
the veteran had frequent anxiety attacks and severe mood 
swings and that every two to three months the attacks became 
so intense that he developed severe abdominal pain and 
cramping.  He diagnosed severe bipolar disorder and 
generalized anxiety disorder.  

The veteran's mother, father, and a friend submitted 
statements in September 2002 and in July 2005.  Each writer 
stated that the veteran had no behavioral or gastric problems 
prior to service.  The veteran's parents stated that the 
veteran had been a productive soldier early in service but 
that his performance had declined prior to discharge.  They 
stated that the veteran expressed anxiety over his situation 
by telephone and that his unit was being trained for overseas 
duty.  They did not discuss any further details of the 
veteran's service experiences.  They described post-service 
symptoms consistent with the medical records. 

The Board notes that the Social Security Administration 
granted benefits effective in October 2001 and that the RO 
granted a non-service-connected pension, effective in 
February 2005. 

The Board concludes that service connection for anxiety and 
bipolar disorders are not warranted because the disorders 
were diagnosed years after service and were not related to 
any aspect of service.  The Board acknowledges that the 
veteran, his family, and a friend stated that his symptoms of 
anxiety and related gastric distress started in or shortly 
after service.  However, as laypersons, they do not possess 
the necessary knowledge of medical principles, and their 
assertions, standing alone, are not probative as to the 
etiology of his current mental health symptoms.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  A military medical 
examiner at the time of discharge noted that the veteran had 
experienced personal stressors.  The examiner did not relate 
the stressors to service and did not diagnose a mental 
disorder at the time, stating that the stressors could only 
lead to depression if the veteran remained on active duty.  
However, the examiner found that the veteran was medically 
qualified to remain on active duty and that it was in the 
interest of the veteran and the Army that he be discharged.  
The veteran's Commanding Officer cited disciplinary problems 
associated with motivation but not associated with any 
injuries, conflicts, or service-related events. 

There are no other medical reports or lay statements 
including any statement from the veteran that identified 
specific events or aspects of service related to his 
disorders.  Although the veteran reported psychiatric 
treatment as early as 1998, the record does not show 
diagnosis or treatment for a mental disorder until June 2000, 
many years after service.   

The veteran's representative contends that VA failed to 
assist the veteran by providing a medical examination to 
determine whether the veteran's disorders are related to 
"some event" in service.  The Board disagrees.  The record 
contains substantial records of psychiatric examinations 
including VA examinations in November 2001, March 2001, and 
June 2001.  Although the examiners did not note a review of 
the claims file or service medical records, their noted 
histories were consistent with the records and did not show 
treatment for any mental health disorders in service.  VA is 
obligated to provide additional examinations and medical 
opinions if there is lay or medical testimony that identifies 
an injury, event, or disease in service that may be related 
to current symptoms. 38 C.F.R. § 3.159 (c) (2006).  However, 
no injury or event has been identified.  The veteran's mental 
health disorders have been related only to the veteran's 
gastric disorder which the Board will address in the next 
section of the decision. 

The weight of the credible evidence demonstrates that the 
veteran's current anxiety and bipolar disorders first 
manifested many years after service and are not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski,
1 Vet. App. 49 (1990).





Gastrointestinal Disorder

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 
38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3), 38 
C.F.R. § 3.309(a).  The veteran's gastric disorder has been 
diagnosed as abdominal migraine syndrome, chronic 
gastroenteritis, and upper gastrointestinal distress 
manifested by severe nausea, vomiting, and dehydration with 
severe attacks requiring hospitalization several times per 
year.  However, there has been no diagnosis of a gastric or 
duodenal ulcer.  Since the veteran's gastrointestinal 
disorder is not a chronic disease listed for presumptive 
service connection, these regulations do not apply.  

In June 2001, the RO denied service connection for abdominal 
migraine syndrome because there was no evidence that the 
condition first manifested in service or was related to any 
aspect of service.  Although the veteran expressed 
disagreement in April 2002, he did not perfect a timely 
appeal and the decision became final.  38 U.S.C.A. § 7105 
(West 2002).  

Service medical records show that the veteran was treated on 
one occasion in January 1993 for symptoms of headache and 
vomiting over a two hour period.  The examiner noted the 
veteran's report that his wife was ill with a viral syndrome.  
The examiner diagnosed gastroenteritis, prescribed 
medication, and 24 hours rest in quarters.  There is no 
record of follow-up care and no other treatment for 
gastrointestinal conditions in service.  

In August 2004, the veteran submitted a list of dates and 
locations where he was hospitalized for gastric distress 
after military discharge in June 1995.  The list included one 
occasion each year in 1995, 1996, and 1997 and subsequently 
three to five times per year from 1998 to 2003.  The RO 
recovered records of treatment for the hospitalizations with 
the exception of November 1996 and May 1997.  Some of these 
records had not previously been considered by VA.   

In December 1995, the veteran sought treatment at an 
"immediate care center" for symptoms of vomiting over the 
previous four days.  The examiner noted that the symptoms 
were possibly related to alcohol abuse and that the veteran 
reported two previous episodes that required hospitalization, 
although the dates and locations were not noted.  The 
examiner diagnosed acute gastritis and prescribed medication.  
There was no administration of intravenous fluids or 
overnight care.   

In February 1998, the veteran received emergency room care 
for symptoms of vomiting for the previous five days despite 
having "cut back" on alcohol use.  The veteran was 
diagnosed with gastritis, received intravenous fluids, and 
was released in approximately two hours. 

In January 1999, a private physician noted that the veteran 
had been treated in the emergency room at his facility the 
previous evening for nausea, vomiting, and upper abdominal 
pain.  The physician noted the veteran's reports of previous 
episodes over the past year.  He also noted that the veteran 
had never been evaluated for a chronic disease other than 
normal blood tests and X-rays.  He noted that the veteran 
recently lost eight pounds and stopped alcohol use.  He also 
noted that the condition was not food related and ordered 
additional testing.  No abnormalities were found in upper 
gastrointestinal and small bowel studies.   Subsequent 
records showed that the veteran was examined and treated 
monthly or bimonthly for episodes of nausea, vomiting, 
dehydration, and occasional high white blood count.  In 
August 1999, an upper gastrointestinal endoscopy with biopsy 
showed only minimal gastritis and nothing to explain the 
severe symptoms.  In October 2000, a private physician 
suggested that the attacks may represent the somatic 
equivalent of panic or anxiety attacks with elements of adult 
attention deficit hyperactivity disorder.  In November 2000, 
a VA examiner noted findings similar to those recorded by the 
private physicians.  The examiner diagnosed chronic gastritis 
and severe anxiety.  

The remainder of the medical records show that the veteran 
experienced episodes of severe nausea, vomiting, and 
abdominal pain four to six times per year, usually requiring 
intravenous fluids for rehydration.  Some of these records 
had not previously been considered by VA.  Additional 
examination and testing have not revealed a physiological 
cause for the condition.  Most examiners found a relationship 
between gastric distress and anxiety.  However, no examiner 
clearly determined one condition as the cause of the other 
and no examiner commented on any relationship of the 
veteran's current condition to any aspect of service.  

In July 2005, the RO received statements from the veteran's 
mother, father, and friend.  All writers noted that they 
observed the veteran's gastric distress only after his 
military service.  The friend first observed the symptoms in 
1997 when they became roommates.  The veteran's father noted 
that his son was "having problems" during his last two 
years of service, but he did not discuss the nature of the 
problems or that he observed any chronic conditions during 
service.  

The Board concludes that the evidence received since June 
2001, although new, is not material because it is cumulative, 
does not address a relationship of the condition to service, 
and therefore does not raise a reasonable possibility of 
substantiating the claim.  The Board acknowledges that the 
veteran has a severe gastrointestinal condition with no 
physical cause and with some medical opinions that it may be 
related to mental disorders that are not service-connected.  
The Board also acknowledges that the veteran, his parents, 
and friend contend that his gastric condition was related to 
service because of his unsatisfactory military performance 
and because it first manifested in service.  As previously 
noted, lay person assertions are not probative of the 
etiology of the veteran's current gastrointestinal symptoms. 

In the June 2001 rating decision, the RO determined that the 
single occasion of treatment for gastroenteritis in 1993 was 
an acute condition for which there was no follow-up 
treatment.  At the time of discharge, a medical officer found 
the veteran met the medical requirements for retention on 
active duty.  New evidence showed treatment on one occasion 
in 1995 and one occasion in 1998, both for acute 
gastroenteritis.  There are no records of treatment in 1996 
or 1997.  None of these conditions required in-patient 
treatment or testing other than X-rays and blood tests.  The 
Board concludes that frequent episodes and diagnosis of a 
chronic condition did not arise until January 1999, many 
years after service.  Furthermore, no medical provider 
related the veteran's gastric disorder to any aspect of 
service.  

The Board finds that no new and material evidence has been 
submitted.  The new evidence does not demonstrate that any 
current gastrointestinal disorder was incurred in or 
aggravated by service, was an ulcer that manifested within 
one year following separation from service, or is the result 
of any disease or injury incurred in or aggravated by 
service.  Therefore, the new evidence does not show 
relationship of any current gastrointestinal disorder to 
service and does not create a reasonable possibility of an 
allowance of the claim.

As no new and material evidence has been submitted since the 
last final disallowance of the claim, the Board must deny the 
petition to reopen the claim for service connection for a 
gastrointestinal disorder.  The preponderance of the evidence 
is against this claim, and the "benefit of the doubt" rule 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an anxiety disorder is denied. 

Service connection for bipolar disorder is denied.  


The petition to reopen a claim for service connection for a 
gastrointestinal disorder is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


